DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 22 and 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0184922) in view of Sugiyama et al. (US 2010/0123864) and Taruishi (US 2002/0058147).
	As to claims 20, 26 and 29, Park discloses in figures 1 and 4, a curved liquid crystal display panel comprising: an array substrate SUB1C and a color filter 160C on the array substrate; and an opposite substrate SUB2 arranged opposed to the array substrate.
	Park does not disclose a transparent conductive film arranged on a side of the opposite substrate facing away from the array substrate.  Sugiyama discloses in figure 4 and paragraph [0034], a transparent conductive film 20 arranged on a side of the opposite substrate 12 facing away from the array substrate 10.  The transparent conductive film is formed of ITO and protects the display panel from static electricity.  It would have been obvious to one of ordinary skill in the art before the effective filing date 
	Sugiyama does not disclose that the transparent conductive film is an organic polymer conductive film formed from doped polyaniline or polypyrrole.  Taruishi discloses in paragraph [0003], a known method of preventing static electricity on the surface of a display includes forming an anti-static layer either by depositing a thin layer of ITO or by solvent coating doped polyaniline or polypyrrole.  Taruishi shows that an organic polymer conductive film formed from doped polyaniline or polypyrole was an art recognized equivalent to the ITO film disclosed by Sugiyama.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Park by providing a transparent conductive film which is an organic polymer film formed from doped polyaniline or polypyrrole because it was an art recognized equivalent to an ITO film.
	As to claims 22, 27 and 30, Park in view of Sugiyama and Taruishi discloses all of the elements of the claimed invention discussed above regarding claims 20, 26 and 29.  Sugiyama further discloses in paragraph [0034] that the thickness of the transparent conductive film is about 15 nm.
	As to claims 28 and 31, Park in view of Sugiyama and Taruishi discloses all of the elements of the claimed invention discussed above regarding claims 26 and 29.  Park further discloses in paragraphs [0058]-[0059] that the opposite substrate comprises an organic flexible base substrate 210C.  The transparent conductive film is arranged on a side of the base substrate facing away from the array substrate.
Claims 25 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0184922) in view of Sugiyama et al. (US 2010/0123864) and Taruishi (US 2002/0058147) as applied to claim 20 above, and further in view of Hori et al. (US 2010/0258247).
Park in view of Sugiyama and Taruishi discloses all of the elements of the claimed invention discussed above regarding claim 20, but does not disclose performing an atmospheric plasma process on the opposite substrate before forming the transparent conductive film.  Hori discloses in paragraph [0066], using an atmospheric plasma generator to clean the substrates of a liquid crystal display panel.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Park by performing an atmospheric plasma process on the opposite substrate before forming the transparent conductive film in order to clean the opposite substrate prior to forming the transparent conductive film.
Response to Arguments
Applicant’s arguments with respect to claims 20, 26 and 29 have been considered but are moot in view of the new grounds of rejection.  The new grounds of rejection are based on the newly cited prior art of Park et al. (US 2017/0184922), Sugiyama et al. (US 2010/0123864) and Taruishi (US 2002/0058147).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/DAVID Y CHUNG/Examiner, Art Unit 2871         

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871